[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 664 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 665 
DANFORTH, J., reads for affirmance of order and judgment absolute against plaintiff, dismissing complaint.
All concur, except ANDREWS and EARL, JJ., dissenting.
Also for affirmance of judgment sustaining demurrer to the second and third counts of the complaint.
All concur.
Judgment accordingly.